Exhibit 10.4

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S.
PERSONS PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”). ACCORDINGLY, NONE OF THE SECURITIES TO WHICH
THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY
U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR
SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS
DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE SECURITIES ACT.

TEXOLA ENERGY CORPORATION

COMMON STOCK PURCHASE WARRANT

________________, 2006

__________ Shares

1.            Issuance. For value received, this Warrant is issued to Bulstrode
International Inc., by Texola Energy Corporation, a Nevada corporation
(hereinafter with its successors called the “Company”), pursuant to the terms of
that certain Subscription Agreement dated as of March 8, 2006 (the “Subscription
Agreement”).

2.            Purchase Price; Number of Shares. The registered holder of this
Warrant (the “Holder”) is entitled upon surrender of this Warrant with the
subscription form annexed hereto duly executed, at the principal office of the
Company, to purchase from the Company __________________________
(________________) fully paid and nonassessable shares (the “Shares”) of common
stock, US$0.001 par value per share, of the Company (the “Common Stock”), at a
price per share of US$1.50 (the “Purchase Price”). Until such time as this
Warrant is exercised in full or expires, the Purchase Price and the securities
issuable upon exercise of this Warrant are subject to adjustment as hereinafter
provided. The person or persons under whose name or names any certificate
representing shares of Common Stock is issued hereunder shall be deemed to have
become the holder of record of the shares represented thereby as at the close of
business on the date this Warrant is exercised with respect to such shares,
whether or not the transfer books of the Company shall be closed.

 

3.

Payment of Purchase Price. The Purchase Price may be paid in cash or by check.

 

 



 


--------------------------------------------------------------------------------



 

 

4.            Partial Exercise. This Warrant may be exercised in part, and the
Holder shall be entitled to receive a new warrant, which shall be dated as of
the date of this Warrant, covering the number of shares in respect of which this
Warrant shall not have been exercised.

5.            Fractional Shares. In no event shall any fractional share of
Common Stock be issued upon any exercise of this Warrant. If, upon exercise of
this Warrant as an entirety, the Holder would, except as provided in this
Section 5, be entitled to receive a fractional share of Common Stock, then the
Company shall round up the fractional share to the nearest whole number.

 

6.

Expiration Date; Early Termination.

(a)          Expiration Date. Except as otherwise set forth in this Section 6,
this Warrant shall expire on the close of business on _______________ (the
“Expiration Date”), and shall be void thereafter.

(b)          Early Termination. In the event of, at any time prior to the
Expiration Date, any capital reorganization, or any reclassification of the
capital stock of the Company (other than as a result of a stock dividend or
subdivision, split-up or combination of shares), or the consolidation or merger
of the Company with or into another corporation, or the sale or other
disposition of all or substantially all the properties and assets of the Company
in its entirety to any other person, the Company shall provide to the Holder
fifteen (15) days advance written notice of such reorganization,
reclassification, consolidation, merger or sale or other disposition of the
Company’s assets, and this Warrant shall terminate unless exercised prior to the
occurrence of such reorganization, reclassification, consolidation, merger or
sale or other disposition of the Company’s assets.

7.            Reserved Shares; Valid Issuance. The Company covenants that it
will at all times from and after the date hereof reserve and keep available such
number of its authorized shares of Common Stock, free from all preemptive or
similar rights therein, as will be sufficient to permit the exercise of this
Warrant in full into shares of Common Stock upon such exercise. The Company
further covenants that such shares as may be issued pursuant to such exercise
will, upon issuance, be duly and validly issued, fully paid and nonassessable
and free from all taxes, liens and charges with respect to the issuance thereof.

 

8.

Exercise Price Adjustments.

(a)          Adjustment For Stock Splits And Combinations. If the Company shall
at any time or from time to time after the date of original issuance of this
Warrant (the “Date of Original Issue”) effect a subdivision or reverse stock
split of the outstanding Common Stock, the Exercise Price in effect immediately
before that subdivision shall be proportionately decreased, and, conversely, the
Exercise Price in effect immediately before the reverse stock split shall be
proportionately increased. Any adjustment under this Section 8(a) shall become
effective at the close of business on the date the reverse stock split or
subdivision becomes effective.

(b)          Adjustment For Common Stock Dividends And Distributions. If the
Company at any time or from time to time after the Date of Original Issue
issues, or fixes a record date for the determination of holders of Common Stock
entitled to receive, a dividend or

 

2



 


--------------------------------------------------------------------------------



 

other distribution payable solely in additional shares of Common Stock, the
Exercise Price that is then in effect shall be decreased as of the time of such
issuance or, in the event such record date is fixed, as of the close of business
on such record date, by multiplying the Exercise Price by a fraction (i) the
numerator of which is the total number of shares of Common Stock issued and
outstanding immediately prior to the time of such issuance or the close of
business on such record date, and (ii) the denominator of which is the sum of
the total number of shares of Common Stock issued and outstanding immediately
prior to the time of such issuance or the close of business on such record date
plus the number of shares of Common Stock issuable in payment of such dividend
or distribution; provided, however, that if such record date is fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Exercise Price shall be recomputed accordingly as of the
close of business on such record date and thereafter the Exercise Price shall be
adjusted pursuant to this Section 8(b) to reflect the actual payment of such
dividend or distribution.

(c)          Adjustments For Other Dividends And Distributions. If the Company
at any time or from time to time after the Date of Original Issue issues, or
fixes a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in securities of the Company
other than shares of Common Stock or in other property, in each such event
provision shall be made so that the Holder shall receive upon conversion hereof,
in addition to the number of shares of Common Stock receivable hereupon, the
amount of securities of the Company or other property which such Holder would
have received had this Warrant been exercised for shares of Common Stock on the
date of such event and had it thereafter, during the period from the date of
such event to and including the exercise date, retained such securities or other
property receivable by it as aforesaid during such period, subject to all other
adjustments called for during such period under this Section 8 with respect to
the rights of the Holder or with respect to such other securities or other
property by their terms. As used herein, the term “other property” does not
include cash.

(d)          Adjustment For Reclassification, Exchange And Substitution. If at
any time or from time to time after the Date of Original Issue, the Common Stock
issuable upon the conversion of this Warrant is changed into the same or a
different number of shares of any class or series of stock, whether by
recapitalization, reclassification or otherwise (other than a subdivision or
combination of shares or stock dividend or a reorganization, merger,
consolidation or sale of assets provided for elsewhere in this Section 8), then
in any such event the Holder shall have the right thereafter to exercise this
Warrant for the kind and amount of stock and other securities and property
receivable upon such recapitalization, reclassification or other change by
holders of the number of shares of Common Stock into which this Warrant could
have been converted immediately prior to such recapitalization, reclassification
or change, all subject to further adjustment as provided herein or with respect
to such other securities or property by the terms thereof.

(e)          Certificate Of Adjustment. In each case of an adjustment or
readjustment of the Exercise Price for the number of shares of Common Stock or
other securities issuable upon conversion of this Warrant, the Company, at its
own expense, shall cause its Secretary or Treasurer to compute such adjustment
or readjustment in accordance with the provisions hereof and prepare a
certificate showing such adjustment or readjustment, and shall mail such
certificate, by first class mail, postage prepaid, to the Holder at the Holder’s
address as shown in

 

3



 


--------------------------------------------------------------------------------



 

the Company’s books. The certificate shall set forth such adjustment or
readjustment, showing in detail the facts upon which such adjustment or
readjustment is based. No adjustment in the Exercise Price shall be required to
be made unless it would result in an increase or decrease of at least one cent,
but any adjustments not made because of this sentence shall be carried forward
and taken into account in any subsequent adjustment otherwise required
hereunder.

(f)           Notices Of Record Date. Upon (i) the establishment by the Company
of a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution, or (ii) any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company, any
merger or consolidation of the Company with or into any other Company, or any
transfer of all or substantially all the assets of the Company to any other
person or any voluntary or involuntary dissolution, liquidation or winding up of
the Company, the Company shall mail to the Holder at least 20 days prior to the
record date specified therein a notice specifying (A) the date on which any such
record is to be taken for the purpose of such dividend or distribution and a
description of such dividend or distribution, (B) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up is expected to become effective, and (C) the date, if
any, that is to be fixed as to when the holders of record of Common Stock (or
other securities), shall be entitled to exchange their shares of Common Stock
(or other securities), for securities or other property deliverable upon such
reorganization, reclassification transfer, consolidation, merger, dissolution,
liquidation or winding up.

9.            Representations, Warranties and Covenants. This Warrant is issued
and delivered by the Company and accepted by the Holder on the basis of the
following representations, warranties and covenants made by the Company:

(a)          the Company has all necessary authority to issue, execute and
deliver this Warrant and to perform its obligations hereunder. This Warrant has
been duly authorized issued, executed and delivered by the Company and is the
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws of general application affecting the
enforcement of the Holder’s rights or by general equity principals or public
policy concerns.

(b)          the shares of Common Stock issuable upon the exercise of this
Warrant have been duly authorized and reserved for issuance by the Company and,
when issued in accordance with the terms hereof, will be validly issued, fully
paid and nonassessable.

10.          Amendment and Waiver. Subject to the provisions of the Subscription
Agreement, this Warrant may not be amended without the express written consent
of both the Company and the Holder.

11.          Representations and Covenants of the Holder. This Warrant has been
entered into by the Company in reliance upon the following representations and
covenants of the Holder, which by its execution hereof the Holder hereby
confirms as of the date of this Warrant and on each date on which this Warrant
is exercised:

 

4



 


--------------------------------------------------------------------------------



 

 

(a)          the Holder is not a “U.S. Person” as such term is defined by Rule
902 of Regulation S under the Securities Act of 1933, as amended (the
“Securities Act”) (the definition of which includes, but is not limited to, an
individual resident in the U.S. and an estate or trust of which any executor or
administrator or trust, respectively is a U.S. Person and any partnership or
corporation organized or incorporated under the laws of the U.S.),

(b)          the Holder is an “accredited investor” as defined in National
Instrument 45-106 as a person, other than a person or investment fund, that had
net assets of at least CDN$5,000,000 as reflected on its most recently prepared
financial statements and the Holder is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in shares such as an investment decision like that involved in the
purchase of the Shares and the Warrant, including investments in securities
issued by the Company and investments in comparable companies, and has
requested, received, reviewed and considered all information it deemed relevant
in making an informed decision to purchase the Warrant;

(c)          the Holder is acquiring the Warrant in the ordinary course of its
business and for its own account for investment only and with no present
intention of distributing the Warrant or any of the Shares or any arrangement or
understanding with any other persons regarding the distribution of the Warrant
or the Shares; and

(d)          the Holder will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) the Warrant or any of the Shares except
in compliance with the Securities Act, applicable state and provincial
securities laws and the respective rules and regulations promulgated thereunder.

 

12.

Notices, Transfers, Etc.

(a)          Notices. Any notice or written communication required or permitted
to be given to the Holder may be given by certified mail or delivered to the
Holder at the address most recently provided by the Holder to the Company.

(b)          Transfers. Subject to compliance with applicable federal, state and
provincial securities laws, this Warrant may be transferred by the Holder with
respect to any or all of the shares purchasable hereunder. Upon surrender of
this Warrant to the Company, together with the assignment notice annexed hereto
duly executed, for transfer of this Warrant as an entirety by the Holder, the
Company shall issue a new warrant of the same denomination to the assignee. Upon
surrender of this Warrant to the Company, together with the assignment hereof
properly endorsed, by the Holder for transfer with respect to a portion of the
shares of Common Stock purchasable hereunder, the Company shall issue a new
warrant to the assignee, in such denomination as shall be requested by the
Holder hereof, and shall issue to such Holder a new warrant covering the number
of shares in respect of which this Warrant shall not have been transferred.

(c)          Lost Warrants. In case this Warrant shall be mutilated, lost,
stolen or destroyed, the Company shall issue a new warrant of like tenor and
denomination and deliver the

 

5



 


--------------------------------------------------------------------------------



 

same (i) in exchange and substitution for and upon surrender and cancellation of
any mutilated Warrant or (ii) in lieu of any Warrant lost, stolen or destroyed,
upon receipt of an affidavit of the Holder or other evidence reasonably
satisfactory to the Company of the loss, theft or destruction of such Warrant
and an indemnification of loss by the Holder in favor of the Company.

13.          Transfer to Comply with the Securities Act of 1933. This Warrant
may not be exercised and neither this Warrant nor any of the Shares, nor any
interest in either, may be offered, sold, assigned, pledged, hypothecated,
encumbered or in any other manner transferred or disposed of, in whole or in
part, except in compliance with applicable United States federal, state and
provincial securities laws and the terms and conditions hereof. Each Warrant
shall bear a legend in substantially the same form as the legend set forth on
the first page of this Warrant. Each certificate for Shares issued upon exercise
of this Warrant, unless at the time of exercise such Shares are acquired
pursuant to a registration statement that has been declared effective under the
Securities Act and applicable blue sky laws, shall bear a legend substantially
in the following form:

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). ACCORDINGLY,
NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE
ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE SECURITIES ACT.”

Any certificate for any Shares issued at any time in exchange or substitution
for any certificate for any Shares bearing such legend (except a new certificate
for any Shares issued after the acquisition of such Shares pursuant to a
registration statement that has been declared effective under the Securities
Act) shall also bear such legend unless, in the opinion of counsel for the
Company, the Shares represented thereby need no longer be subject to the
restriction contained herein. The provisions of this Section 13 shall be binding
upon all subsequent holders of certificates for Shares bearing the above legend
and all subsequent holders of this Warrant, if any.

 

6



 


--------------------------------------------------------------------------------



 

 

14.          Rights of Holder. Holder shall not, by virtue hereof, be entitled
to any rights of a stockholder of the Company, either at law or equity, and the
rights of Holder are limited to those expressed in this Warrant. Nothing
contained in this Warrant shall be construed as conferring upon Holder hereof
the right to vote or to consent or to receive notice as a stockholder of the
Company on any matters or with respect to any rights whatsoever as a stockholder
of the Company. No dividends or interest shall be payable or accrued in respect
of this Warrant or the interest represented hereby or the Shares purchasable
hereunder until, and only to the extent that, this Warrant shall have been
exercised in accordance with its terms.

15.          No Impairment. Except and to the extent as waived or consented to
by the Holder, the Company will not, by amendment of its Certificate of
Incorporation or through any reclassification, capital reorganization,
consolidation, merger, sale or conveyance of assets, dissolution, liquidation,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance of performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder.

16.          Governing Law. This Warrant shall be deemed to be made under and
shall be construed in accordance with the laws of the Province of British
Columbia without giving effect to the principles of conflict of laws thereof.

17.          Currency. Unless otherwise expressly stated, all funds expressed in
this Warrant are stated in United States dollars.

18.          Electronic Means. Delivery of an executed copy of this Warrant by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Warrant as of the date hereinafter set forth.

19.          Headings. The headings used in this Note are used for convenience
only and are not to be considered in construing or interpreting this Note.

20.          Entire Agreement. This Warrant represents the entire agreement
between the parties hereto with respect to the subject matter hereof and there
are no representations, warranties or commitments, except as set forth herein.
This Warrant may be amended only by an instrument in writing executed by the
parties hereto.

21.          Successors and Assigns. This Warrant shall be binding upon the
Company’s successors and assigns and shall inure to the benefit of the Holder’s
successors, legal representatives and permitted assigns.

22.          Business Days. If the last or appointed day for the taking of any
action required or the expiration of any rights granted herein shall be a
Saturday or Sunday or a legal holiday in the Province of British Columbia, then
such action may be taken or right may be exercised on the next succeeding day
which is not a Saturday or Sunday or such a legal holiday.

 

7



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed by its
duly authorized officer and to be dated as of the date first written above.

TEXOLA ENERGY CORPORATION

 

 

 

By:

 

 

Name: Thornton Donaldson

 

 

Title:

President, Secretary and Treasurer

 

 

8



 


--------------------------------------------------------------------------------



 

 

TEXOLA ENERGY CORPORATION

NOTICE OF EXERCISE

(1)

The undersigned hereby elects to purchase ________ shares of Common Stock of the
Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the purchase price of such shares in full, together with all
applicable transfer taxes, if any.

(2)

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

________________________________________________

(Name)

________________________________________________

________________________________________________

________________________________________________

(Address)

(3)

The undersigned represents that it is not a “U.S. Person” as such term is
defined by Rule 902 of Regulation S under the Securities Act of 1933, as amended
(the definition of which includes, but is not limited to, an individual resident
in the U.S. and an estate or trust of which any executor or administrator or
trust, respectively is a U.S. Person and any partnership or corporation
organized or incorporated under the laws of the U.S.), the aforesaid shares are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares,
all except as in compliance with applicable securities laws.

(4)

The undersigned further represents that it is an “accredited investor” as
defined in National Instrument 45-106 as a person, other than a person or
investment fund, that had net assets of at least CDN$5,000,000 as reflected on
its most recently prepared financial statements.

 

                                                               

 

Date

(Signature)

                                                                     

 

(Print name)

 

 

9



 


--------------------------------------------------------------------------------



 

 

TEXOLA ENERGY CORPORATION

NOTICE OF ASSIGNMENT OF WARRANT

For value received _______________________________________ hereby sells, assigns

and transfers unto
_______________________________________________________________

[Please print or type the name and address of Assignee]

______________________________________________________________________________

the within Warrant, and does hereby irrevocably constitute and appoint
____________________

_______________ its attorney to transfer the within Warrant on the books of the
within named

Company with full power of substitution on the premises.

 

DATED:

____________________________

_____________________________

 

IN THE PRESENCE OF:

_________________________________

 

 

10



 

 

 